department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 mmmyers conex-136860-05 office_of_chief_counsel number info release date uil the honorable bob goodlatte member u s house of representatives franklin road se suite roanoke va attention mr pete larkin dear congressman goodlatte i am responding to your letter dated date on like_kind_exchanges under sec_1031 of the internal_revenue_code the code your constituent --------------- inquired about the status of sec_1031 due to the increase in the number of like-kind_exchange transactions under sec_1031 of the code a taxpayer defers recognition of gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that is held for productive use in a trade_or_business or for investment the ability to defer recognition of gain_or_loss under a like-kind_exchange was enacted as part of the revenue act of although the congress has made several changes over the years to sec_1031 and its statutory predecessor the general underlying principle has remained constant despite the increase in the number of like-kind_exchange transactions i appreciate your comments and hope this information is helpful if you have further questions please call me or ------------------------- identification_number ------------- at ----- --------------------- sincerely michael j montemurro acting branch chief office of associate chief_counsel income_tax accounting
